Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 6, 2021

                                     No. 04-21-00194-CR

                                      Chance WATSON,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 7426
                         Honorable Kirsten Cohoon, Judge Presiding


                                        ORDER

       Appellant’s brief was originally due November 19, 2021. We granted appellant’s first
motion for extension of time, extending the deadline for filing the brief to December 20, 2021.
On December 2, 2021, appellant filed a motion requesting an additional extension of time to file
the brief until January 19, 2022, for a total extension of 60 days. After consideration, we
GRANT the motion and ORDER appellant to file his brief by January 19, 2022.




                                                    _________________________________
                                                    Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of December, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court